Citation Nr: 0204291	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  93-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1974 to March 
1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.  With respect to some of the issues in 
appellate status, the veteran has testified at a personal 
hearing before an RO Hearing Officer and at hearings before 
two of the undersigned Members of the Board sitting in 
Washington, D.C. in September 1991, June 1993 and February 
1997, respectively; transcripts of those hearings are 
associated with the claims file.  

Although the issue of entitlement to service connection for 
tinnitus had been included in the veteran's appeal, it has 
been resolved by the RO's grant of service connection for 
this disability.  

In correspondence received in January 2001, the veteran 
claimed entitlement to service connection for diabetes, 
referencing new legislation adding type-2 diabetes to the 
list of diseases presumptive to herbicide exposure in 
Vietnam.  See 38 U.S.C.A. § 1116 (as amended by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 
2001," Public Law No. 107-103, 115 Stat. 976 (2001) 
(Dec. 27, 2001).  That matter has not been addressed by the 
RO.  Therefore, it is referred to the RO for appropriate 
action.  

In February 2002 the Board sent the veteran a letter 
informing him that due to his failure to submit a timely 
substantive appeal, the Board intended to dismiss his appeal 
for service connection for back disability, headaches and 
shell fragment wound scars of the forehead and left knee, and 
for an earlier effective date for a 10 percent rating for 
right ear hearing loss.  Upon closer review the Board has 
determined that a dismissal of these matters for failure to 
file a timely substantive appeal is not in order because the 
record does not reflect that the veteran has been provided a 
Statement of the Case or Supplemental Statement of the Case 
addressing any of the issues.  

The record reflects that the veteran's claims for these 
benefits were denied in a June 2000 rating decision.  The 
veteran was informed of the decision and his appellate rights 
by letter in June 2000.  There is no indication in the record 
that the veteran is seeking appellate review of any of these 
denials.  However, in the STATEMENT OF REPRESENTATIVE IN 
APPEALS CASE submitted in September 2001 and in the 
APPELLANT'S BRIEF submitted by the veteran's representative 
in December 2001, the representative identified the issues on 
appeal as entitlement to service connection for back 
disability, headaches and shell fragment wound scars of the 
forehead and left knee; and entitlement to an earlier 
effective date for a 10 percent rating for right ear hearing 
loss.  The issues certified on appeal were not addressed in 
either of these written arguments.  Therefore, it appears 
that the representative inadvertently identified the wrong 
issues in the written argument.  However, if the 
representative intended either of these submissions to 
constitute a notice of disagreement, he should so inform the 
RO, which should respond appropriately to any such 
clarification received.

 
FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran did not engage in combat with the enemy, and 
he does not have PTSD due to a verified service stressor.

3.  Left ear hearing loss disability was not present in 
service or manifested within one year thereof, nor is it 
etiologically related to service.

4.  The veteran is deaf in his service-connected right ear 
but is not deaf in the nonservice-connected left ear.

5.  The veteran's bilateral pes planus is not more than 
moderate in degree.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).

2.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 1160 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998), and 38 C.F.R. §§ 3.383, 4.85, 
Diagnostic Code 6100, 4.86 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issues in appellate 
status, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  By 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, he has been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative of the claims 
throughout the procedural course of the claims process.  

The RO has obtained service medical and personnel records, as 
well as VA, employment and private records identified by the 
veteran as potentially probative of his claims.  

The Board acknowledges the veteran's argument pertinent to 
missing service records.  He has, in essence, indicated that 
additional medical and personnel records relevant to his 
overseas duty assignments, his in-service incarceration, and 
medical problems, exist and would establish the true nature 
of his service duty assignments and locations and would 
further establish the incurrence of additional injuries.  The 
Board emphasizes, however, that the record contains 
documentation from the relevant service department showing 
negative searches for additional medical or personnel 
records, to include any records of clinical treatment or 
hospitalization during such service period.  Insofar as the 
relevant service department has, on more than one occasion, 
most recently in April 1999, reported that no further records 
are available pertinent to the veteran, additional 
development to obtain service records would be futile.  

The Board also notes that relevant to PTSD stressor 
development, the record contains more than one negative 
response from the Department of the Navy, most recently in 
May 1999, and, moreover, the competent and probative evidence 
shows the veteran does not currently meet the diagnostic 
criteria for PTSD.  As such, further stressor development is 
not indicated.  The RO has notified the veteran as to the 
unavailability of additional service records and has afforded 
him an opportunity to provide such.

Finally, the Board emphasizes that the claims files contain 
sufficient medical evidence, to include examination reports, 
to decide the claims.  

In sum the facts of this case have been properly developed 
and no further action is required to comply with the notice 
or duty to assist provisions of the VCAA and the implementing 
regulations.  A remand for RO consideration of the veteran's 
claims in light of the VCAA and the implementing regulations 
would thus serve only to further delay resolution of the 
veteran's claims with no benefit flowing to the veteran.  
Therefore, the Board will address the merits of the veteran's 
claims.  

Factual Background

The veteran's DD Form 214 reflects service from August 1974 
to March 1976 in the United States Marine Corps.  His 
military occupational specialty is listed as rifleman and he 
is shown to have had no foreign or overseas service.  
Documentation also shows he was not awarded any medals or 
decorations.  Personnel records associated with the claims 
file reflect that the veteran trained at Parris Island and 
was then stationed at Camp Lejeune in North Carolina.  
Records show him at Camp Lejeune for all dates following his 
basic training and document multiple military offenses; in 
March 1976 discharge was recommended.

Service medical records show that at service entrance the 
veteran demonstrated left ear pure tone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
25
20
10
XXX
10

In August 1974, he was fitted for medium-sized earplugs.  

Service medical records show no diagnosis, complaint or 
abnormal finding pertaining to the veteran's psychiatric 
status.  His psychiatric status was found to be normal on 
examination for discharge.  At service discharge the veteran 
demonstrated left ear pure tone thresholds, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
10
5
5
0
10

Employment records dated in 1973/1974 reflect the veteran 
worked in a warehouse, with duties to include forklift 
operator for dumping scrap metal, and operating tools such as 
saws, hammers, metal strap and stencil cutters and a staple 
gun.  A pre-employment examination noted him to be a "very 
fit young man."

In June 1976, the veteran reported for a VA examination.  He 
reported constant ear aches and bleeding after returning from 
a NATO cruise.  He specifically gave a history of a painful 
right ear and bloody drainage followed by hearing loss.  
External examination was within normal limits.  The report of 
audiometric examination notes that the veteran gave a history 
of a sudden decrease in hearing, some bleeding and a constant 
ringing in the right ear in 1975 following a series of field 
maneuvers using artillery.  The examiner noted that discharge 
examination showed normal left ear hearing acuity and also 
noted that test results in June 1976 revealed normal left ear 
hearing acuity.  The remaining test results were noted as 
inconsistent and additional testing was recommended; the 
veteran did not return for such additional testing and the 
audiometric examination was stated to be incomplete and 
inconclusive.  

The RO granted service connection for right ear hearing loss 
by rating decision dated in July 1976 and assigned a 
noncompensable percent rating, effective March 24, 1976.  

On a report of medical history completed in August 1979, the 
veteran denied having or having had hearing loss.

The results of audiometric testing, in decibels, of the left 
ear during the veteran's employment as a warehouseman are as 
follows:  

HERTZ
500
1000
2000
3000
4000
Aug. 1979
5
10
5
0
0
June 1981
0
5/0
10
0
0
Feb. 1982
15
5
5
0
0
Jan. 1983
0
0
0
0
0

Naval records show that in May 1981 the veteran was sent home 
because of headaches and "nerves."  

On a report of medical history completed in June 1981, the 
veteran denied having or having had hearing loss.

On July 16, 1990, the RO received a statement in which the 
veteran requested a compensable rating for his service-
connected right ear hearing loss disability.  

A July 1990 VA outpatient record notes the veteran's 
complaint that his feet had been swelling for years; he was 
referred for treatment and records indicate the appointment 
was canceled.  

Audiologic evaluation in July 1991 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
120+
120+
120+
120+
LEFT EAR
65
70
70
75

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted no functional hearing in the veteran's right 
ear and severe hearing loss in the left ear.  The veteran 
provided a history of exposure to close range artillery 
explosions and extreme pressures while under water.

Audiologic evaluation in August 1991 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
125+
120+
120+
115+
LEFT EAR
70
75
80
80

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 64 and 80 percent upon testing 
in the left ear.  The examiner noted no functional hearing in 
the veteran's right ear and severe hearing loss in the left 
ear.  The veteran reported that his hearing had gradually 
deteriorated in both ears following exposure to artillery 
explosions in Vietnam.

At the time of his RO hearing in September 1991, the veteran 
reported being too close to an air strike during service and 
indicated his entire platoon suffered concussions and ear 
bleeds thereafter.  He reported a continuity of ear problems 
since that time.  He indicated that testing in 1976 showed 
bilateral hearing loss and that a physician told him such was 
related to service.  Pertinent to his feet he complained of 
swelling in his ankles and toes.  He primarily complained of 
pain in his feet, especially with weight-bearing activities.

Audiologic evaluation in October 1991 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT EAR
105
120+
120+
120+
LEFT EAR
85
85
80
80

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 66 percent in the left ear.

In connection with a hearing held in September 1991, the 
veteran reported pain and swelling in his feet due to pes 
planus.  

In October 1991, the veteran complained of foot pain and 
swelling.  The impression was bilateral pes planus, with 
signs and symptoms not supported by X-ray; X-rays were 
interpreted as normal.

VA examination was conducted in October 1991 and a November 
1991 audiologic report notes that the veteran had no 
functional hearing in the right ear, and retained hearing in 
the left ear, but with a severe hearing impairment.

A March 1992 VA outpatient record reflects mental health 
evaluation of the veteran; the impression was bipolar 
disorder.  Records dated in March 1992 also include the 
notation that the veteran's history did not support a 
diagnosis of PTSD.  Noted is the veteran's account of having 
been involved in the evacuation of personnel from the embassy 
in Saigon.  The record notes the veteran did not re-
experience any intrusive recollections.  

In connection with a June 1993 hearing with one of the 
undersigned Board Members, the veteran reiterated the 
circumstances of the air-strike he experienced during active 
service.  He denied having worn ear protection at the time.  
He denied treatment at the time but reported bleeding from 
his ears and ringing after that date.
At his hearing in June 1993, the veteran reported continued 
foot pain and swelling, particularly with activities.  

A November 1993 VA outpatient record documents complaints of 
bilateral ankle swelling; no swelling was noted upon 
examination.  

The record contains VA outpatient records concerning 
psychiatric consultation and treatment.  In February 1994 it 
was noted that the veteran had been previously unable to 
identify traumatic stressors and that he did not indicate re-
experiencing events or experiencing arousal or numbing due to 
Vietnam experiences.  He reported having been in the special 
forces and involved in search and destroy missions, going 
behind enemy lines.  The physician noted that in 1975 most 
combat units had been withdrawn from Vietnam.  The veteran 
identified traumatic stressors as follows:  witnessing the 
killing of women and children; witnessing the burning of 
villages; and witnessing the death of one of his closest 
friends.  He also reported his life was threatened from 
mines; booby traps; and arms, rocket and mortar fire.  He 
endorsed avoidance, re-experiencing the events, numbness and 
nightmares.  Outpatient records include diagnosis of PTSD.

A VA outpatient record dated in February 1994 includes note 
of tight heel cords and arch tenderness bilaterally.  No 
swelling was noted although the veteran reported ankle 
swelling.  A decreased sodium diet was noted to decrease 
blood pressure and any swelling.  

A private report of examination, completed in conjunction 
with a determination as to state disability benefits and 
dated in June 1994, notes that the veteran reported sleeping 
problems, nightmares, flashbacks, lack of concentration and 
sweating.  The physician noted VA diagnoses of bipolar 
disorder and partial PTSD.  The veteran blamed his life 
problems on poor treatment by the Marines and by VA.  He 
reported stress due to the consequences of divorce and child 
custody.  The diagnoses were bipolar disorder per history, 
not supported and not documented; possible, partial PTSD; and 
possible depression, as well as a personality disorder.  

In July 1994, the Chief of the VA Audiology-Speech Pathology 
Service reported treatment of the veteran since June 1976.  
In that statement, the Chief noted an incomplete 1976 
examination as pertains to the left ear, with showing of 
severe left ear hearing loss in 1991.  The Chief stated that, 
"nowhere are there studies to show that hearing cannot 
progressively deteriorate in both ears at different time 
intervals following severe acoustic trauma exposure."  The 
Chief then noted that the veteran, "apparently experienced 
extreme trauma on the right side," and that, "in all 
probability this trauma was intense enough to influence the 
hearing dynamics for the left ear over time but not 
immediately."

Records from Riverside Regional Medical Center dated in 
November and December 1994 show that the veteran was 
evaluated for complaints of chest pain and to rule out a 
myocardial infarction.  Other diagnoses included PTSD.

In December 1994, and in conjunction with VA psychiatric 
treatment, the veteran admitted to being under stress due to 
financial problems.

A February 1995 VA outpatient record includes note of the 
veteran's marital problems.

X-rays taken by VA in February 1995 showed no significant 
foot abnormality.  In connection with VA examination at that 
time the veteran complained of chronic bilateral foot pain 
and reported a history of receiving steroid shots in both 
feet.  The examiner noted the veteran's posture and gait were 
normal.  Examination revealed normal arches and a normal 
neurovascular status.  The examiner noted no functional 
effects and summarized the veteran's subjective complaints of 
pain with normal examination.

At the time of VA examination conducted in February 1995, the 
veteran reported that he had been in North Vietnam and had 
experienced traumatic events to include seeing his friend's 
decapitated head on a pole.  He complained of insomnia and 
intrusive thoughts of picking up body parts.  He reported one 
time when he was not picked up for one and one-half weeks at 
a rendezvous point.  He reported an increased startle 
response and intrusive thoughts of killing women and 
children.  The impression was PTSD.

In March 1995, the veteran advised the RO he had gone on two 
covert operations in Vietnam.  He also referenced being 
exposed to air strikes at Onslow Beach.  

A March 1995 VA outpatient record notes the veteran had a 
longstanding history of problems to include PTSD, since an 
explosion in 1975 that also resulted in a loss of hearing in 
the left ear and questionably in partial hearing in the right 
ear, per the veteran.

In June 1995, in response to statements received from the 
veteran, the RO requested him to provide the specific dates 
of the two covert operations he claimed to have participated 
in Vietnam in 1975.  

A June 1995 VA outpatient record shows the veteran's 
complaints of foot pain.  He was noted to be an insulin-
dependent diabetic but it was also noted that no diabetic 
neuropathy had been shown on recent testing.  He was referred 
for arch supports.

In August 1995, the Department of the Navy advised VA that it 
was unable to verify the death of [redacted] in its unit 
diaries or to otherwise obtain verification of the veteran's 
claimed stressful events.  The RO notified the veteran as to 
the above by letter dated in August 1995.

A September 1995 VA outpatient record indicates the veteran 
had problems with visitation rights for his son and was 
facing a court date for assault.  The record also notes a 
diagnosis of PTSD.

In VA Form 9, signed in March 1996, the veteran reported 
being stationed on an island on Onslow Beach as a 
reconnaissance ranger in the Special Forces with duties to 
include calling in air strikes.  He stated that in 1975 at 
the Dare County Bombing Range there was an explosion, 
resulting in his hearing loss and shrapnel wounds.  The 
veteran further argued he had overseas service and his 
military records were incorrect.  He reported the death of a 
high school friend, [redacted].  He also reported covert 
missions, via temporary duty, performed in Cuba and a NATO 
deployment to Plymouth, England.  In May 1996, the veteran 
corrected the name of his friend killed in service to [redacted] 
[redacted] of Newport News, Virginia.  

VA outpatient records dated in July 1996 note increased 
family stressors surrounding the veteran's dispute with 
family members over property.    

At the time of a hearing in February 1997, the veteran's 
representative indicated that certain pages of service 
personnel records, such as those dealing with the dates of 
the veteran's deployment, or those dealing with his 
incarceration, were missing.  The veteran reported that 
during a training exercise an air strike was conducted too 
close to his unit.  He reported experiencing ringing in his 
ears, bleeding in his ears or nose and a loss of 
consciousness as well as receiving shrapnel in his left knee.  
He reported being placed on a month of bed rest and having 
had the shrapnel removed from his knee at the battalion 
clinic.  He also reported receiving a burn on his right arm 
and a scar on his forehead from the concussion.  The 
veteran's representative cited this incident as distressing 
and stated it occurred sometime between November 1974 and May 
1975, and indicated the time period was closer to April of 
1975.  The veteran indicated everyone involved in the air 
strike was tested.  The veteran indicated his friend [redacted] 
[redacted] had been stationed in Okinawa and had been 
killed.  He denied having ever been stationed with [redacted].  
When questioned relevant to service in Vietnam the veteran 
said that he was not in Vietnam.  At the conclusion of the 
hearing the veteran agreed that the basis of his PTSD claim 
was the training exercise and his time spent in 
"motivation" after he jumped the chain of command to avoid 
transfer.  He indicated he was manacled during his 
incarceration.  Pertinent to his feet the veteran reported 
that surgery had been recommended and that he had received 
silicone shots.  

A February 1997 VA outpatient record notes the veteran was 
stressed relevant to back taxes; the record includes a 
diagnosis of PTSD.

In April 1997, the veteran was hospitalized with complaints 
of being unable to rest and becoming increasingly angry.  He 
described nightmares and flashbacks to Vietnam experiences.  

A VA outpatient record dated in April 1997 notes that 
noncompliance with the veteran's diabetes regimen was 
suspected.  He was obese and his diabetes was uncontrolled at 
the time, with note of peripheral neuropathy.  The assessment 
followed his presentation with complaints of foot pain and 
swelling.

In a statement received in May 1997, the veteran further 
reported having been in solitary confinement, manacled and 
eating only bread and water.  

In September 1998, the National Personnel Records Center 
(NPRC) notified VA that a search for additional service 
medical or personnel records was negative.  In January and 
April 1999, the NPRC notified VA that a search for clinical 
records of in-service treatment was negative.

VA requested the Department of the Navy to provide 
information relevant to a claimed air strike reported to have 
taken place during training exercises at the Onslow Bombing 
Range or the Dare County Bombing Range involving Company A, 
Second Reconnaissance Battalion, Second Marine Division, 
stationed at Camp Lejeune, North Carolina.  In May 1999, the 
Department of the Navy notified VA that the information 
provided concerning the veteran's stressors was insufficient 
for the purpose of conducting any meaningful research and 
advised that details of the "who, what, when, and where" 
were needed and that date spans of less than seven days were 
preferred in order to conduct a search.  The Department of 
the Navy also informed that "[a]necdotal incidents, although 
they may be true, are not researchable."

The record contains the report of a VA examination conducted 
in June 1999.  The VA examiner noted review of the veteran's 
claim file in conjunction with the examination, and set out 
the veteran's history of in-service foot problems diagnosed 
as pes planus and metatarsalgia, as well as muscle strain.  
The examiner noted treatment with plantar fascial injection, 
stretching exercises, Motrin, Elavil and foot orthotics.  The 
VA examiner also noted the veteran's co-existing problems 
with diabetes mellitus and possible peripheral neuropathy.  
The veteran complained of pain in the bottom of his feet, 
present when standing and walking, and also complained of 
foot stiffness, swelling and numbness.  The veteran indicated 
having daily pain, precipitated and exacerbated with 
activities.  He indicated his orthotics were not helping with 
the pain.  

The June 1999 VA examiner noted the veteran did not appear in 
distress, but was cursing.  Examination of the 
musculoskeletal system revealed the veteran did not require 
use of a brace, a cane or corrective shoes, and that his gait 
and posture were normal.  There was no evidenced limited 
function of walking or standing.  There were calluses on both 
heels and flat feet described as "mild."  The examiner 
noted good weight bearing alignment of the Achilles tendon 
and no valgus deformity.  There was tenderness along the foot 
arches or at the insertion of the plantar fascia with 
palpation.  There was no edema.  The veteran's big toe nails 
were thick and deformed and sensory testing showed a slightly 
decreased sensation to pinprick on both feet.  There was also 
evidence of mild hallux valgus with angulation of the first 
metatarsophalangeal joint.  X-rays showed minimal 
degenerative spurring in the
midfoot bilaterally.  The impression was minimal degenerative 
joint disease and mild bilateral pes planus, with 
metatarsalgia and plantar fasciitis.  The examiner concluded 
the veteran was limited in activities requiring prolonged 
standing or walking and that the veteran's foot pain had 
increased in severity since 1975.  The examiner also noted 
that the veteran's peripheral neuropathy, due to diabetes 
mellitus, likely contributed to foot symptoms.

VA audiologic testing completed in June 1999 showed an 
average left ear threshold loss, in decibels, of +100; 
Maryland CNC testing was not accomplished at that time and 
the veteran demonstrated no functional hearing in the right 
ear.  

In June 1999, the veteran presented for a VA psychiatric 
examination.  He reported having served in the Marines in the 
Special Forces and indicated he had been deployed to Vietnam 
in 1975 during the evacuation.  He reported his unit had been 
slowing the advance of North Vietnamese soldiers by blowing 
up fuel supplies and villages and by poisoning water.  He 
attributed symptoms such as headaches and a history of 
substance abuse to PTSD.  He reported nightmares of an 
explosion and indicated there had been a training explosion 
on a bombing range in 1976.  He elaborated and indicated an 
Intruder (A-6) dropped bombs near his platoon while he was 
training in North Carolina and that several members sustained 
injuries at that time.  He also referenced symptoms of 
distrust from his assignment "in Vietnam" and the 
military's broken promise to allow him to be a military 
policeman.  He reported having temperamental outbursts at 
work, being nervous, not liking to be touched by others and 
having had concentration problems in the past.  He did not 
endorse symptoms of avoidance of situations that would remind 
him of his reported traumas.  

The June 1999 VA examiner reported review of the claims file, 
and set out a history to include the veteran's record of 
psychiatric treatment.  The examiner noted that the veteran's 
"PTSD like symptoms of hyperarousal and sleep difficulties" 
were not reported to result in occupational dysfunction.  The 
examiner concluded that the veteran had depressive disorder 
and multiple substance dependence that appeared to be due to 
a personality disorder, and also diagnosed anxiety disorder 
with PTSD-like symptoms, indicating a diagnosis of PTSD was 
not warranted due to a lack of avoidance symptoms.

In June 1999, the veteran underwent a fee-basis VA 
examination relevant to his hearing loss.  The examiner cited 
review of the veteran's claims file, noting a history of 
potentially severe noise exposure during service.  That 
examiner also noted, however, that the available medical 
records included audiograms performed in 1982 and 1983 that 
were essentially completely normal.  The examiner cited the 
report of an examination in 1991 as showing a severe hearing 
loss bilaterally.  The examiner reported that his 
interpretation was that the veteran's hearing loss was not 
connected to a service-related problem and did not have its 
onset in service, and that the veteran's underlying medical 
problems with diabetes and high blood pressure could result 
in a sensorineural hearing loss.  The examiner stated, 
"[t]he patient does not have any clear history for other 
noise exposure that would account for this."  

More recent VA treatment records were submitted to the RO in 
December 2001.  The RO forwarded the treatment records to the 
Board in March 2002.  They reflect treatment for various 
disorders, including PTSD and bipolar disorder.  The elements 
supporting the diagnosis of PTSD are not identified in these 
records.

Service Connection 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war and organic disease of the nervous system manifests to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases may be presumed to 
have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

To prevail on the issue of service connection on the merits, 
"there must be medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza [v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table)]; see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

Initially, the Board notes that the VA treatment records 
forwarded to the Board in March 2002 have not been the 
subject of a Supplemental Statement of the Case, nor has the 
veteran submitted a waiver of this procedural right.  

Under the regulatory criteria previously in effect, evidence 
the Board accepts from the appellant or his or her 
representative after the case has been forwarded to the 
Board, as well as any such evidence referred to the Board by 
the originating agency under Sec. 19.37(b) of this chapter, 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(c) (2001).

§ 20.1304 has been amended to delete paragraph (c) of the 
section and to redesignate paragraph (d) of the section 
(relating to simultaneously contested claims) as paragraph 
(c).  The amendments to § 20.1304 became effective February 
22, 2002.  They apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending, whether at the Board, the U. S. Court of 
Appeals for Veterans Claims, or the U.S. Court of Appeals for 
the Federal Circuit, on February 22, 2002.  67 Fed. Reg. 
3099, 3105-06 (Jan. 23, 2002).  Therefore, a remand for the 
RO to issue a Supplemental Statement of the Case is not 
required.   

The Board notes that the most recent psychiatric examiner, in 
contrast to past examiners diagnosing PTSD, did have access 
to the veteran's claims files, and included note of the 
veteran's history of incidents such as the acoustic trauma 
resulting in concussion, etc.  The most recent examiner, 
after considering the veteran's history and his reported and 
manifested symptoms, concluded that the veteran did not meet 
the diagnostic criteria for a diagnosis of PTSD.  A review of 
other medical evidence in this claims file reflects that 
earlier VA outpatient records are in agreement with the 
assessment that the veteran did not meet symptom criteria 
such as re-experiencing of a traumatic in-service event so as 
to warrant a diagnosis of PTSD.  

Moreover, with respect to the earlier diagnoses of PTSD, the 
Board notes that the veteran received no award or decoration 
indicative of his participation in combat and there is no 
other corroboration of his participation in combat.  
Therefore, the veteran's statements alone are not sufficient 
to establish the occurrence of any of the alleged stressors.  

The veteran alleges that he served in Vietnam, with Special 
Forces, and that he secretly deployed to accomplish actions 
such as assisting in the evacuation from Saigon.  His service 
documents, however, clearly show he had no combat service or 
even overseas service.  Rather, the veteran's service is 
certified by the appropriate service agency to have been 
entirely in the United States, for the most part in North 
Carolina.  At the time of his most recent hearing, the 
veteran would not, for the record, contradict service records 
indicating he had never been in Vietnam.  

The veteran's report of stressors to include involvement in 
mortar attacks, seeing woman and children killed, seeing his 
friend's head on a stick, burning villages, etc. are not 
credible.  The veteran has also claimed trauma in that one of 
his close friends died in the war.  He later admitted, 
however, that he did not witness such death and was never 
stationed with that individual.  He has also provided a 
corrected name for the individual in question after the 
Department of the Navy was unable to verify the death of the 
first name provided by the veteran.  In any case, the 
diagnoses of PTSD in the record are not attributed, in whole 
or in part, to the veteran's knowledge of the death of one of 
his former friends.  

Although the record does show right ear hearing loss first 
noted in service, service records do not corroborate the 
veteran's account of the incident in which an air strike was 
exercised too close to his platoon during training exercises 
and that as a result he incurred shrapnel wounds, etc.  The 
veteran has provided contradictory details with respect to 
the requirement for and nature of any treatment after such 
reported event, available service records are completely 
without any note of any aspect of such history and, the 
Department of the Navy has indicated an inability to verify 
the occurrence of the alleged stressor based on the limited 
information provided by the veteran.  The veteran has not 
provided a more specific date range or other additional 
specific information regarding such incident.  

The Board further notes that in any case, the medical 
evidence showing diagnoses of PTSD either does not identify 
the elements supporting the diagnosis or where a stressor 
supporting the diagnosis is identified, does not identify the 
veteran's reported in-service acoustic trauma incident while 
stationed in the United States as a stressor supporting a 
diagnosis of PTSD; rather, the diagnoses are based on the 
veteran's history of Vietnam experiences.  

In summary, the record contains no corroboration of a 
stressor supporting a diagnosis of PTSD, and the 
preponderance of the evidence establishes that the veteran 
did not engage in combat with the enemy and does not meet the 
criteria for a diagnosis of PTSD.  Accordingly, service 
connection is not warranted for this claimed disability.  

Left Ear Hearing Loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  Evidence of left ear 
hearing loss disability was not found on the examination for 
discharge.  However, the presence of hearing loss disability 
during service is not a prerequisite to the grant of service 
connection.  See Hensley, at 159.

In this case, left ear hearing loss disability was first 
manifested many years after the veteran's discharge from 
service.  The Board also notes that the veteran appears to 
have been potentially exposed to noise in connection with his 
post-service employment as a forklift operator.  
Nevertheless, employment records and other medical evidence 
dated in the 1970s and 1980s are negative for note of left 
ear hearing loss or a history of any left ear problems; 
instead such was first shown at the time of VA audiologic 
testing in 1991.  The veteran reported artillery exposure, to 
include while in Vietnam, a history already discussed as 
lacking credibility and as inconsistent with the veteran's 
verified service.  

The record contains two medical opinions specific to the 
etiology of the veteran's left ear hearing loss.  The first 
is offered by the VA Chief of the Audiology-Speech Pathology 
Service in July 1994 and indicates the veteran had been 
followed since 1976, shortly after service discharge.  The 
Chief characterized the 1976 VA audiology reports as 
incomplete with respect to noting left ear problems, but did 
not discuss the significance of the negative in-service 
records, or the negative medical records dated over the 
remainder of the 1970s and the 1980s.  The Chief noted the 
lack of medical studies ruling out a difference in the 
progression of hearing loss in separate ear following the 
same trauma and then concluded that the right-sided trauma 
was probably severe enough to influence the veteran's left 
year on a delayed basis.  

Although the Board does not question the credibility or 
competence of the July 1994 opinion, it finds the opinion 
offered in June 1999 to be more probative.  That examiner 
also noted the veteran's reported severe noise exposure 
during service, but, contrary to the July 1994 examiner, 
discussed the significance of negative service records 
followed by many years of negative audiologic examinations 
prior to the note of left ear hearing loss in 1991.  That 
examiner concluded that the veteran's left ear hearing loss 
was not related to service.  The Board emphasizes that the 
June 1999 opinion, which also included review of the 
veteran's records, was based on a more complete discussion of 
all of the medical evidence of record, whereas the July 1994 
examiner did not cite the clear evidence showing no left ear 
hearing loss for many years following service.  Such basis is 
more probative than the July 1994 examiner's reliance on the 
lack of any definitive study proving that left ear hearing 
loss shown only on a delayed basis could not be related to 
service.  There is no other competent evidence supporting an 
etiological relationship between left ear hearing loss 
disability and military service and the veteran's own 
arguments in that regard are not competent.  See Espiritu, 
supra.  As such, the preponderance of the evidence is against 
the veteran's claim.

Increased Evaluations

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, in a case such as this where 
entitlement to compensation has already been established and 
an increase in the disability ratings is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

Right Ear Hearing Loss

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  During 
the pendency of this appeal, regulatory changes amended the 
Schedule, to include the rating criteria for evaluating 
hearing loss.  The amendments became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 (1998), and 
38 C.F.R. §§ 4.85, 4.86 (2001).  

The record reflects that the veteran is not deaf in his 
nonservice-connected ear.  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 
38 C.F.R. § 3.383 (2000); VAOPGCPREC 32-97 (Aug. 29, 1997), 
62 Fed. Reg. 63605 (1997); Boyer v. West, 11 Vet. App. 477, 
480 (1998). 

Under the former or current criteria, 10 percent is the 
maximum schedular rating possible for hearing impairment, 
including deafness, in one ear with normal hearing in the 
other ear.  38 C.F.R. §§ 4.85, 4.87 (1998), and 
38 C.F.R. §§ 4.85, 4.86 (2001).  Accordingly, an increased 
evaluation is not in order.

Bilateral Pes Planus

The Court has taken notice that pes planus is defined as 
"flat feet."  See, e.g., Buckley v. West, 12 Vet. App. 76, 
79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1268 (28th ed. 1994).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 pertains to acquired flatfoot.  

Where flat feet are moderate, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, 
bilateral or unilateral, a 10 percent rating is warranted.  
Severe, bilateral flatfeet with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is warranted.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

A review of the medical evidence, to include the most recent 
and comprehensive VA examination report, shows an absence of 
marked deformity such as in pronation or abduction, of the 
feet.  The veteran's gait and posture are consistently noted 
to be normal in the medical evidence contained in the claims 
file.  Also, despite the veteran's complaints of swelling, 
examination and outpatient reports are consistent in noting 
no objective swelling of the feet.  At most, one record 
indicates the veteran should maintain a low-sodium diet to 
reduce swelling; of note at that time is that the veteran had 
diabetes mellitus and high blood pressure, with indications 
of associated peripheral neuropathy.  Medical professionals 
have indicated that such diagnoses contribute to symptoms of 
foot pain and cause symptoms such as numbness.  The record 
does note callosities on the veteran's heels.  Despite such, 
medical professionals consistently report the veteran's pes 
planus to be only mild.  

The Board acknowledges that the recent VA examiner noted an 
increase in the veteran's foot problems since service 
connection was first granted for the disability in 1976.  
Here the Board points out that the currently assigned 10 
percent evaluation is, in fact, an increase from the initial 
noncompensable percent rating assignment.  The Board also 
points out that in correspondence received sometime after 
August 2000, the veteran himself indicated a belief that his 
bilateral foot problem should be assigned a 10 percent 
evaluation, apparently of the understanding that such had not 
been awarded.  

The medical evidence shows no impairment of gait, posture, 
coordination, or other evidence of motion loss due to pes 
planus, and further notes no atrophy, swelling, deformity, 
etc. resulting in additional functional loss due to service-
connected pes planus.  In sum, the medical evidence shows 
that the manifestations of the disability and the functional 
impairment resulting from the disability are not in excess of 
that contemplated by the assigned evaluation of 10 percent.  
Accordingly, an increased evaluation is not warranted.


	(CONTINUED ON NEXT PAGE)














ORDER

An increased evaluation for right ear hearing loss is denied.

An increased evaluation for bilateral pes planus is denied.

Service connection for PTSD is denied.

Service connection for left ear hearing loss is denied.




			
	Shane A. Durkin	D. C. Spickler
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
N. R. Robin
Member, Board of Veterans' Appeals

 

